Citation Nr: 0333512	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, claimed as secondary to service-connected 
bronchial asthma.  

2.  Entitlement to an evaluation in excess of 10 percent 
prior to December 15, 1999 and in excess of 30 percent since 
December 15, 1999 for bronchial asthma.  

3.  Entitlement to an increased evaluation for a right ankle 
disability, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decisions which 
denied increased ratings for the service-connected bronchial 
asthma, rated 10 percent disabling and the service-connected 
right ankle disorder, rated 10 percent disabling.  In a 
September 1999 rating decision, the RO denied the claim of 
service connection for a nervous disorder, as secondary to 
the service-connected bronchial asthma.  The veteran 
perfected an appeal with respect to this denial.  In March 
2002, the RO granted an increased rating to 30 percent, 
effective from December 15, 1999 for the service-connected 
bronchial asthma.  The veteran continues to appeal for a 
higher rating.  

A Travel Board hearing was held in February 2003, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) was enacted on November 9, 2000.  The VCAA modified 
the Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary, in 
accordance with section 5103A and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).  

As to the new notice requirements, the Court has specifically 
held that sections 5103(a) and § 3.159(b) require VA to 
inform the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide; the Court held implicitly that BVA 
failure to enforce compliance with that requirement is 
remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Notice is required even where it could be argued 
that the lack of such notice would be harmless error.  Huston 
v. Principi, 17 Vet. App. 195 (2003).  

In this case, the May 2002 statement of the case makes no 
reference to the new law and the VA's duty to assist and 
notify.  Since the veteran has not received notice regarding 
the VCAA and has not received specific notice of what 
evidence he is responsible for obtaining and what evidence VA 
will undertake to obtain, a remand is necessary.  The Board 
cannot cure this defect by letter.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

It is noted that the most recent VA examinations in 
connection with his claims were conducted in August and 
October 2000.  The Board notes that the duty to assist also 
includes conducting a thorough and contemporaneous 
examination of the veteran when such is necessary to make a 
decision on the claim.  Id.  38 U.S.C.A. § 5103A(d)) (West 
2002).  In this case, the claims file does not contain 
sufficient, current clinical findings to assess the severity 
of the service-connected disabilities on appeal.  Thus, given 
the nature of this case the Board concludes that additional 
VA examinations are warranted to determined the exact nature 
and current severity of the veteran's service-connected right 
ankle disorder and bronchial asthma.  

Moreover, the record reflects that the veteran has reported 
that he receives regular medical treatment at the VA medical 
center (VAMC) in East Orange for his service-connected 
bronchial asthma and right ankle disability.  However, the 
claims file only reflects VA outpatient treatment records 
from that facility up to October 2000.  The Board points out 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Consequently, an attempt must be made to obtain 
any VA outstanding records that may be pertinent to the 
pending appeal.  See 38 U.S.C.A. § 5103A(b)(c).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this case is remanded for the following:  

1.  The RO should provide the veteran 
with a VCAA notice letter which gives 
specific notice of what evidence the 
veteran is responsible for and what 
evidence VA will undertake to obtain 
regarding his claim of service connection 
for a nervous condition, as secondary to 
the service-connected bronchial asthma, 
and for claims for increased ratings for 
bronchial asthma and for a right ankle 
disorder.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

3.  The RO should request from the East 
Orange VAMC all outstanding records of 
treatment for his bronchial asthma and 
right ankle disabilities since October 
2000, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  

4.  The veteran should be afforded a VA 
pulmonary examination to determine the 
current severity of his bronchial asthma.  
All appropriate testing should be 
undertaken in connection with this 
examination, including pulmonary function 
studies which outline the veteran's FEV-1 
and FVC values.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The examiner should 
discuss the frequency of use of 
inhalational or bronchodilator therapy, 
inhalational anti-inflammatory 
medication, courses of systemic (oral or 
parenteral) corticosteroids (including 
high does corticosteroids) or immuno-
suppressive medications; the frequency of 
visits to a physician for required care 
due to exacerbations.  

5.  The RO should then schedule a VA 
orthopedic examination to determine the 
current severity of the veteran's right 
ankle disability.  All indicated test, 
including range of motion studies, should 
be performed and all findings should be 
reported in detail.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the right ankle disability.  The 
examiner should provide an opinion as to 
the extent that pain limits the veteran's 
functional ability.  The examiner should 
also discuss whether, and to what extent, 
the right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale for 
any opinion expressed must be provided.  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


